McCay, Judge,
dissenting.
1. Courts of Ordinary in this State are Courts of general jurisdiction, and their judgments are not void, because the *468proceedings do not upon their face show that notice has been given to those entitled to notice of any matter upon which the Court has acted.
2. The judgment of a Court of general jurisdiction is not void because its proceedings fail to conform to the rules of practice prescribed by law for the transaction of its business. Such failures are irregularities, and cannot be objected to except in the Court giving the judgment and on a proceeding for that purpose.
3. The Ordinary, in appointing commissioners to lay off a year’s support for the widow and children of a deceased person, and in carrying to record their report, acts in the sphere of his constitutional jurisdiction, and exercises the powers of a Court of Ordinary, and his judgments are entitled to the presumptions allowed by law to the judgments of a Court of general jurisdiction.